


Exhibit 10.2

 

1999 CHARLES RIVER CORPORATE OFFICER SEPARATION PLAN

(Last Revised on December 2, 2008)

 

1.0           Background

 

1.1           Purpose:

The purpose of the Charles River Corporate Officer Separation Plan is to
establish an equitable measure of compensation for a corporate officer of
Charles River Laboratories, Inc. (the “Company”) who has been terminated.

 

1.2           Eligibility:

Eligible employees under this Plan are corporate officers at the vice president
level and above of the Company whose employment as a corporate officer is
terminated for reasons other than cause, voluntary resignation, disability,
early or normal retirement, or death and who have not been offered a comparable
position within the Company.

 

2.0           Definitions

 

2.1           Termination for Cause:

A termination of employment status for fraud, violence, theft, gross misconduct,
discrimination, harassment or actions which create legal liabilities for the
Company or actions of malicious intent which directly compromise the
individual’s role/accountabilities.

 

2.2           Comparable Position:

A comparable position is defined as a position having the same salary grade as
the corporate officer’s current position in the same geographical area with
comparable salary, employee benefits perquisites, and status .

 

2.3           Separation Date:

The last day of full time active employment.

 

2.4           Termination Date:

The termination date will be the later of the separation date or the last day as
a severed employee receiving benefits, in the event the officer elects to
receive cycle payments; provided that the foregoing shall be subject to
Section 5.1 hereof as it relates to the rights under any of the Company’s stock
option plans then in effect.

 

--------------------------------------------------------------------------------


 

3.0           Severance Pay

 

3.1           Maximum Severance Pay Allowance:

A corporate officer shall be entitled to a severance pay allowance equal to
twenty-four (24) months of the corporate officer’s base pay plus an amount equal
to the accrued vacation pay payable to the corporate officer as of the
separation date.

 

3.2           Method of Payment:

The Company shall make payments to the corporate officer based upon normal
payroll procedures..

 

4.0           Incentive Compensation

 

4.1           Executive Incentive Compensation Plan:

Participants whose separation date is after June 30 in any plan year, will
receive a pro rata bonus based on the period of active employment on the date
that such bonuses are paid to all other active eligible employees.

 

5.0           Stock Incentive Plan

 

5.1           Pursuant to Stock Incentive Plans:

a)     A corporate officer who is terminated will have 90 days from the
termination date in which to exercise vested stock options which were granted to
the corporate officer.  Only options which have vested on or before the
separation date may be exercised.

b)    On or after the separation date an eligible corporate officer will not be
eligible for any loans in connection with the exercise of vested options.

c)     A corporate officer who is terminated has ownership rights to restricted
stock to the extent it was vested at the separation date.

 

6.0           Outplacement Services

 

6.1           The Company will assist the corporate officer in the search for
new employment by paying professional fees for the services incurred in the
normal course of a job search of an outplacement organization in a total amount
not to exceed 15% of the officer’s annualized pay (base pay and prior year bonus
actually paid) at the time of termination.  All such fees and expenses must be
incurred within one year from the Separation Date to be reimbursed.

 

2

--------------------------------------------------------------------------------


 

7.0           Financial Perquisites

 

7.1           The following perquisites will be continued as set forth below for
those officers who elect cycled severance:

 

7.2           Company Car:

The officer’s car may be purchased by the executive on or before the termination
date, at the officer’s election, at a price to be determined by reference to the
Company’s Automobile Policy, as then in effect.  If not purchased, the car must
be returned to the Company on the termination date.  The purchase price will be
deducted from the severance payments if the executive has failed to make
arrangements to return or purchase the vehicle on or before the termination
date.

 

7.3           Other Perquisites:

The Company shall reimburse the Officer for other standard perquisites through
the termination date, based on those that were made available to the officer as
of the Separation Date, consistent with past practices.

 

8.0           Benefits/Perquisites

 

Health, Life Insurance, Retirement Income, and Savings Plus Plan:

 

Health, Life Insurance, Retirement Income, and Savings Plus Plan Benefits shall
continue during the period of severance with benefits, and cease on the
termination date, subject to the officer’s election under COBRA.

 

Benefits under the Long-Term and Short-Term Disability Plans shall cease on the
separation date.  There are no conversion privileges.

 

9.0           Non-Compete Agreement

 

9.1           In addition, in order to be eligible for benefits under the Plan,
the corporate officer must execute an agreement not to compete with or solicit
employees from the Company for a period of two (2) years in the following form:

 

In consideration of the benefits to be provided to you and as part of your
fiduciary obligations to the Company, you agree that for a period of two
(2) years from the Separation Date you will not, directly or indirectly:

 

(a) Compete with any business of the Company engaged in or under active
development by the Company or any of its subsidiaries.  For the purpose of this
Agreement, the phrase “compete” shall include serving as an employee, an
officer,

 

3

--------------------------------------------------------------------------------


 

a director, an owner, a partner or a 5% or more shareholder of any business or
otherwise engaging in or assisting another to engage in any business.  Without
limiting the foregoing, the Company shall consider, on an as requested basis,
modifications to your restrictions on competition where management of the
Company believes the competitive impact on the Company to be minimal or
otherwise manageable; or

 

(b) Directly or indirectly solicit or hire any employee of the Company or any of
its subsidiaries to work for or on behalf of you or any business in which you
serve as an employee, an officer, a director, an owner, a partner or a 5% or
more shareholder.

 

10.0         Section 409A.

 

10.1         Notwithstanding anything to the contrary in this Plan if the
corporate officer is a “specified employee” within the meaning of Section 409A
of the Internal Revenue Code (“Section 409A”) and the regulations thereunder, as
determined by the Compensation Committee of the Board of Directors of the
Company as of the date of corporate officer’s “separation from service” as
defined in Treasury Regulation Section 1.409A-1(h) (or any successor regulation)
and if any payments or entitlements provided for in this Plan constitute a
“deferral of compensation” within the meaning of Section 409A and cannot be paid
or provided in the manner provided herein without subjecting the corporate
officer to additional tax, interest or penalties under Section 409A, then any
such payment and/or entitlement which is payable during the first six months
following the corporate officer’s “separation from service” shall be paid or
provided to Corporate officer (or the corporate officer’s estate, if applicable)
in a lump sum (together with interest on the deferred payment or payments at a
per annum rate equal to the GATT Rate (i.e. the 30-year Treasury bond interest
rate) on the date of such “separation from service”) on the earlier of (i) the
first business day immediately following the six-month anniversary of the
corporate officer’s “separation from service” or (ii) the corporate officer’s
death.

 

10.2         Any payments or benefits due hereunder upon a termination of the
corporate officer’s employment which are a “deferral of compensation” within the
meaning of Section 409A shall only be payable or provided to the corporate
officer (or his or her estate) upon a “separation from service” as defined in
Section 409A.

 

10.3         With respect to any benefits hereunder that constitute a
“reimbursement plan” for purposes of Section 409A, (i) the reimbursement payment
be made by no later than the end of the calendar year following the year in
which the expense is incurred and (ii) the amount of reimbursable expenses
incurred (or in-kind benefits available) in one taxable year of the corporate
officer cannot affect the amount of reimbursable expenses (or in-kind benefits)
available in a different taxable year.

 

4

--------------------------------------------------------------------------------


 

11.0         Administration of the Plan

 

11.1         Preparation of Severance Package:

The Company’s corporate Human Resources Department is responsible for the
preparation of the executive severance package in accordance with this Plan.

 

11.2         Other Policies and Plans:

This Plan supersedes the Officer Separation Plan of May 16, 1991.

 

 

 

CHARLES RIVER LABORATORIES, INC.

 

 

 

 

 

By:

/s/ James C. Foster

 

 

      James C. Foster

 

 

      Chairman, President & CEO

 

 

 

Effective Date:  December 2, 2008

 

5

--------------------------------------------------------------------------------
